


110 HR 2651 IH: Greenhouse Gas Accountability Act of

U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2651
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2007
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require large publicly traded companies and
		  significant emitters of greenhouse gases to report their emissions to the
		  Environmental Protection Agency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Greenhouse Gas Accountability Act of
			 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)global climate
			 change poses a significant and immediate threat to national security, the
			 United States economy, public health and welfare, and the global
			 environment;
				(2)having accurate
			 data on greenhouse gas emissions is essential in order to implement a
			 greenhouse gas regulatory regime;
				(3)compiling accurate
			 information on the distribution and processing of fuels and the manufacture of
			 products that contribute to global warming is important in crafting legislation
			 to address global warming; and
				(4)the public and
			 investors have the right to know which facilities, entities, and countries
			 contribute to global warming pollution.
				(b)PurposeThe
			 purpose of this Act is to establish a mandatory greenhouse gas inventory
			 that—
				(1)is complete,
			 consistent, transparent, and accurate;
				(2)will provide
			 accurate data that can be used by public and private entities to design
			 efficient and effective greenhouse gas emission reduction strategies;
				(3)will provide the
			 appropriate high-quality data to be used in any future greenhouse gas
			 regulatory regime; and
				(4)will provide the
			 public and investors information on the scope, amount, and sources of
			 greenhouse gas pollution.
				3.DefinitionsFor purposes of this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Carbon dioxide
			 equivalentsThe term carbon dioxide equivalents
			 means, for each greenhouse gas, the amount of each such greenhouse gas that
			 makes the same contribution to global warming as one metric ton of carbon
			 dioxide, as determined by the Administrator.
			(3)CommissionThe
			 term Commission means the Securities and Exchange
			 Commission.
			(4)Direct
			 emissionsThe term direct emissions means greenhouse
			 gas emissions by an entity from a site, facility, or equipment that is owned or
			 controlled by that entity, and such term includes—
				(A)emissions from the
			 generation of electricity, heat, or steam resulting from combustion of fuels in
			 stationary sources such as boilers, furnaces, and turbines;
				(B)emissions from
			 physical or chemical processing, including those resulting from manufacture or
			 processing of chemicals and materials such as cement, aluminum, and adipic
			 acid, ammonia manufacture, and waste processing;
				(C)emissions from the
			 transportation of materials, products, waste, and employees resulting from the
			 combustion of fuels in entity-owned or controlled mobile combustion sources
			 such as trucks, trains, ships, airplanes, buses, and cars;
				(D)fugitive emissions
			 resulting from intentional or unintentional releases, including—
					(i)equipment leaks
			 from joints, seals, packing, and gaskets;
					(ii)methane emissions
			 from coal mines and venting;
					(iii)hydrofluorocarbon
			 emissions during the use of refrigeration and air conditioning equipment;
			 and
					(iv)methane leakages
			 from gas transport;
					(E)emissions from
			 farming or raising of animals; and
				(F)any other type of
			 direct emission the Administrator determines appropriate.
				(5)Estimated
			 product emissionsThe term estimated product
			 emissions means the greenhouse gas emissions of motor vehicles, fuels,
			 or any other product or material the Administrator determines appropriate, with
			 respect to the portion of the life cycle of the product or material after the
			 product or material leaves the control of the reporting entity.
			(6)Greenhouse
			 gasThe term greenhouse gas means—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)hydrofluorocarbons;
				(E)perfluorocarbons;
				(F)sulfur
			 hexafluoride; or
				(G)any other emission
			 or chemical compound the Administrator determines appropriate.
				(7)Indirect
			 emissionsThe term indirect emissions means
			 greenhouse gas emissions that are the result of the activities of an entity but
			 are not its direct emissions, and includes—
				(A)emissions from the
			 generation of electricity acquired and consumed by the entity, as calculated
			 based on guidance provided by the Administrator;
				(B)for an entity
			 providing transmission and distribution of electricity services, emissions
			 associated with the portion of the electricity that is consumed or lost during
			 the transmission or distribution process, as calculated based on guidance
			 provided by the Administrator; and
				(C)any other type of
			 indirect emission the Administrator determines appropriate.
				(8)Significant
			 emitterThe term significant emitter means—
				(A)an entity that
			 directly or indirectly emits over—
					(i)10,000 metric tons
			 of greenhouse gas per year, measured in units of carbon dioxide equivalents, at
			 one facility; or
					(ii)100,000 metric
			 tons of greenhouse gas per year, measured in units of carbon dioxide
			 equivalents, entity wide; or
					(B)an entity that
			 produces or imports—
					(i)fuels, including
			 fossil fuels, that, when combusted, will emit;
					(ii)hydrofluorocarbons,
			 perfluoro­carbons, or sulfur hexafluoride that, when used, will emit; or
					(iii)other greenhouse
			 gases that, when used, will emit,
					over
			 100,000 metric tons of greenhouse gas per year, measured in units of carbon
			 dioxide equivalents.4.Greenhouse gas
			 emissions reporting program
			(a)Establishment of
			 reporting programThe
			 Administrator shall establish a program to require each entity described in
			 subsection (b) to annually report to the Administrator the greenhouse gas
			 emissions of the entity for the previous year. In designing the program, the
			 Administrator shall consider the standards and principles embodied in the
			 WRI/WBCSD Greenhouse Gas Protocol’s Corporate Accounting and Reporting Standard
			 (revised edition). The program shall be designed to—
				(1)ensure the maximum
			 practicable completeness and accuracy of the greenhouse gas emissions database
			 at the Environmental Protection Agency;
				(2)be consistent with the standards,
			 protocols, and principles of the Climate Registry and the California Climate
			 Registry;
				(3)allow for
			 electronic reporting of emissions;
				(4)maximize the ease
			 of compliance for reporting entities; and
				(5)minimize double
			 counting of emissions.
				(b)Reporting
			 entitiesThe following entities shall be required to report
			 greenhouse gas emissions to the Administrator under the program established
			 under subsection (a):
				(1)Any significant
			 emitter.
				(2)Any issuer of securities (as such terms are
			 defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c)
			 that is required to file an annual report under section 13(a) or 15(d) of such
			 Act (15 U.S.C. 78m(a), 78o(d)), with annual revenues exceeding
			 $10,000,000.
				(3)Any entity with
			 annual revenues exceeding $10,000,000 that is engaged in the business
			 of—
					(A)automobiles and
			 components thereof;
					(B)aerospace and
			 defense;
					(C)chemicals;
					(D)construction
			 materials;
					(E)electric
			 utilities;
					(F)energy equipment
			 and services;
					(G)oil, gas, and
			 consumable fuels;
					(H)metals and
			 mining;
					(I)paper and forest
			 products; or
					(J)transportation.
					(c)Identification
			 of appropriate reporting entityThe Administrator shall consult with the
			 Securities Exchange Commission as necessary to enable identification of entity
			 boundaries. In determining entity boundaries, the Administrator shall consider
			 the standards and principles embodied in the WRI/WBCSD Greenhouse Gas
			 Protocol’s Corporate Accounting and Reporting Standard (revised
			 edition).
			(d)Nature of
			 reporting requirement
				(1)Reporting by
			 entity, country, and facilityAn entity described in subsection (b)(1)
			 shall report emissions by entity, by country, and by facility. When reporting
			 by facility, entities are only required to report the emissions of facilities
			 which generate over 10,000 metric tons of greenhouse gas per year, measured in
			 units of carbon dioxide equivalents. When reporting entity-wide emissions,
			 entities shall include all emissions, even those from facilities which generate
			 less than 10,000 metric tons of greenhouse gas per year, measured in units of
			 carbon dioxide equivalents.
				(2)Reporting by
			 entity and country onlyAn entity described in subsection (b)(2)
			 or (3), that is not an entity described in subsection (b)(1), shall report
			 emissions by entity and by country.
				(3)Emissions
			 reporting(A)Direct, indirect, and estimated product
			 emissions shall be reported separately.
					(B)Each type of direct emission described in
			 subparagraph (A), (B), (C), (D), or (E) of section 3(4), and each type of
			 direct emission added by the Administrator pursuant to subparagraph (F) of such
			 section 3(4), shall be reported separately.
					(C)Each type of indirect emission described in
			 subparagraph (A) or (B) of section 3(7), and each type of indirect emission
			 added by the Administrator pursuant to subparagraph (C) of such section 3(7),
			 shall be reported separately.
					(D)Emissions relating to each of the
			 greenhouse gases described in subparagraph (A), (B), (C), (D), (E), or (F) of
			 section 3(6), and emissions relating to each other emission or chemical
			 compound added by the Administrator pursuant to subparagraph (G) of such
			 section 3(6), shall be reported separately.
					(4)Vehicle
			 manufacturersAn entity that manufactures or imports motor
			 vehicles shall separately report the estimated product emissions of all
			 vehicles manufactured or imported by the entity, as calculated based on
			 guidance provided by the Administrator.
				(5)FuelsAn entity that mines, extracts, refines,
			 distributes, processes, imports, or sells fuels shall separately report the
			 estimated product emissions resulting from the use of all such fuels (including
			 hydrogen fuels and fuels derived from biomass), as calculated based on guidance
			 provided by the Administrator.
				(6)Biomass
			 combustionGreenhouse gas
			 emissions from the combustion of biomass shall not be included as direct
			 emissions, but shall be reported separately as biomass emissions.
				(7)De minimis
			 emissionsThe Administrator may excuse from the reporting
			 requirements of the program under this section any source of emissions that is
			 responsible for only de minimis amounts of greenhouse gas emissions.
				(e)Included
			 itemsA report submitted pursuant to this section—
				(1)shall identify the
			 appropriate contact at the entity responsible for preparing the report;
				(2)shall detail the
			 tools and methods used in the calculation of emission levels and preparation of
			 the report;
				(3)may indicate
			 whether the information contained in the report has been verified by an
			 independent third party, and if it has been so verified, shall identify and
			 include the results of the independent third-party verification; and
				(4)shall be made available in electronic
			 form.
				(f)Schedule of
			 program development
				(1)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall issue regulations establishing the program under this section. Such
			 regulations shall include—
					(A)tools and
			 procedures, developed in consultation with the Secretary of Energy, to assist
			 entities in compliance with the reporting requirements of the program;
			 and
					(B)other guidance
			 required under this section.
					(2)Effective date
			 of reporting requirementEntities shall be required to submit
			 their first greenhouse gas emissions report under this section not later than 6
			 months after the issuance of regulations under paragraph (1).
				(g)Optional
			 reportingAn entity may additionally report offsets,
			 sequestration projects, or other efforts to mitigate its greenhouse gas
			 emissions, pursuant to guidance provided by the Administrator.
			(h)AuditsThe
			 Administrator may conduct an investigation or order an audit as necessary to
			 verify the accuracy of information contained in a report submitted pursuant to
			 this section.
			(i)Public
			 releaseThe Administrator
			 shall make available to the public all reports submitted pursuant to this
			 section after the date which is 1 year after the effective date described in
			 subsection (f)(2). After such date, the Administrator, upon receiving a report,
			 shall make it available in electronic form within 30 days.
			(j)GAO
			 report
				(1)AccessibilityThe
			 Administrator shall provide access to the Government Accountability Office of
			 any document or information submitted to, generated by, or otherwise in the
			 possession of the Environmental Protection Agency pursuant to this Act.
				(2)Review and
			 Reports
					(A)In
			 generalNot later than January 1 of the first year following the
			 calendar year in which regulations are issued under subsection (f)(1), and on
			 January 1 of each year thereafter for the first five years and as requested
			 thereafter by one of the committees described in clause (i) or (ii), the
			 Government Accountability Office shall submit a report under this subsection
			 to—
						(i)the
			 Committee on Environment and Public Works of the Senate; and
						(ii)the
			 Committee on Energy and Commerce of the House of Representatives.
						(B)ContentsEach
			 report submitted under subparagraph (A) shall include—
						(i)a
			 review of the entities’ compliance with the reporting requirements of this Act,
			 including the accuracy of the information contained in such reports, based on a
			 randomized review of companies required to report under this Act;
						(ii)a
			 determination of whether the regulations issued under subsection (f)(1) or this
			 Act should be revised to improve compliance and accuracy of reporting;
			 and
						(iii)a
			 determination of whether the regulations and this Act are effective in
			 inventorying greenhouse gases.
						(k)PenaltiesA person who violates any requirement of
			 this Act shall be liable to the United States for a civil penalty in an amount
			 not to exceed $25,000 for each such violation for each day a violation
			 continues. The Administrator may assess penalties on a per entity or per
			 facility basis for reports not submitted or submitted not correctly, which may
			 include per day penalties, depending on the circumstances of the violation.
			 Violations may be corrected by submitting a corrected report.
			(l)Report to
			 CongressNot later than 1 year after the effective date described
			 in subsection (f)(2), the Administrator shall transmit to the Congress a report
			 containing—
				(1)an assessment,
			 prepared after consultation with the reporting entities, of the effectiveness
			 of the implementation of this section;
				(2)a
			 description of any modifications the Administrator intends to make to the
			 program under this section; and
				(3)recommendations on
			 whether a program to certify independent third parties described in subsection
			 (e)(3) would be feasible and useful.
				5.National
			 greenhouse gas emissions database
			(a)EstablishmentThe Administrator shall establish a public
			 website containing national greenhouse gas emissions database using data
			 obtained pursuant to section 4. Such website database shall be designed to
			 correlate the data so as to be most useful for policymakers, government
			 agencies, investors, and researchers. The website database shall allow the
			 public, investors, and policymakers to—
				(1)search and
			 aggregate greenhouse gas releases by greenhouse gas;
				(2)ascertain through
			 a single search the total greenhouse gas releases of an entity, by reporting
			 year;
				(3)download data from
			 the database;
				(4)determine the
			 emissions of individual entities, industries, and geographic areas; and
				(5)use the database
			 for policymaking and regulatory purposes.
				(b)Availability to
			 publicThe database established under subsection (a) shall be
			 made available to the public 1 year after the effective date described in
			 section 4(f)(2).
			6.Disclosures to
			 shareholders by publicly traded companies
			(a)Summary required
			 in financial reportsNot later than 1 year after the date of
			 enactment of this Act, the Commission shall revise its regulations under the
			 Securities Exchange Act of 1934 to require that each annual report filed by an
			 issuer of securities as required by section 13(a) or 15(d) of such Act (15
			 U.S.C. 78m(a), 78o(d)) contain, in a form prescribed by the
			 Commission after consultation with the Administrator—
				(1)a
			 table of the greenhouse gas emission of the issuer over the previous
			 year;
				(2)a
			 short summary of the nature of such emissions and—
					(A)the estimated
			 financial exposure of the issuer because of the emissions of the issuer;
			 and
					(B)the potential
			 economic impacts of climate change on the interests of the issuer;
					(3)a link or address
			 by which to obtain access to the complete greenhouse gas emission report to the
			 Administrator under section 4 of this Act; and
				(4)a statement of whether or not the issuer
			 has had such greenhouse gas emission report independently verified.
				(b)Interim
			 Interpretive Release
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Commission shall issue an interpretive release clarifying that
			 under items 101 and 303 of Regulation S–K of the Commission under part 229 of
			 title 17, Code of Federal Regulations (as in effect on the date of enactment of
			 this Act)—
					(A)the commitments of
			 the United States to reduce emissions of global warming pollution under the
			 United Nations Framework Convention on Climate Change, done at New York on May
			 9, 1992, are considered to be a material effect; and
					(B)global warming
			 constitutes a known trend.
					(2)Period of
			 effectivenessThe interpretive release issued under paragraph (1)
			 shall remain in effect until the effective date of the final regulations
			 promulgated under subsection (a).
				
